J-S13015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: L.G.R.                                  IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
    APPEAL OF: M.C.R., NATURAL FATHER
                                                        No. 1121 WDA 2018


                     Appeal from the Order Entered July 17, 2018
                    In the Court of Common Pleas of Butler County
                     Orphans' Court at No(s): OA NO. 27 of 2018


BEFORE: BENDER, P.J.E., OTT, J., and STRASSBURGER,*

MEMORANDUM BY BENDER, P.J.E.:                          FILED APRIL 16, 2019

        M.C.R. (Father) appeals from the order, dated July 12, 2018, and

entered on July 17, 2018, that involuntarily terminated his parental rights to

his son, L.G.R. (Child), born in August of 2016.1 After review, we affirm.

        On appeal, Father’s brief contains the following two questions for our

review:

     1. The [c]ourt erred when it neither allowed nor considered testimony and
        evidence concerning Father’s reunification efforts or explanation for lack
        thereof after the date Children and Youth Services filed its [p]etition for
        [i]nvoluntary [t]ermination.     Father contends that 23 Pa.C.S. §
        2511(b)[] preclusion from considering such testimony and evidence
        violates right to due process under the Pennsylvania and United States
        Constitutions.

     2. The [c]ourt erred when it did not allow rebuttal testimony or evidence
        from Father that his failure to make progress towards reunification was
        due to violation of his due process rights in his Allegheny County criminal
        case.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1J.N.G. (Mother) signed a consent to adoption in February of 2018 and has
not filed an appeal, nor is she a party to the instant appeal.
J-S13015-19



Father’s brief at 11. Father combines his arguments as to both issues into

one in the argument section of his brief.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). The burden is upon the petitioner to prove

by clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid. R.N.J., 958 A.2d at 276. Moreover,

we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if


                                      -2-
J-S13015-19



the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

       We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive opinion authored by the Honorable

Kelley T.D. Streib of the Court of Common Pleas of Butler County, filed on

November 8, 2018. We have also reviewed Judge Streib’s Findings of Fact

and Memorandum, issued on July 12, 2018, and incorporated into the opinion

filed pursuant to Pa.R.A.P. 1925(a)(2). We conclude that Judge Streib’s well-

reasoned opinion properly disposes of the issues raised by Father.            Of

particular note, Judge Streib pointed out that Father was not precluded from

producing any testimony or evidence at the termination hearing and that all

evidence and testimony presented was considered. Moreover, Judge Streib

emphasized Father’s failure to contact or take advantage of his liberal

visitation schedule that was in place even before his incarceration began.

Additionally, we agree that it is evident that Father’s incarceration was not the

sole basis for the termination of his parental rights. Accordingly, we adopt

Judge Streib’s opinion as our own and affirm the order appealed from on that

basis.2
____________________________________________


2 Father should also be aware that we could find his constitutional challenge
to the language contained in 23 Pa.C.S. § 2511(b) to be waived for failure to
give notice to the Pennsylvania Attorney General. See Pa.R.A.P. 521 (relating
to notice to attorney general of challenges to constitutionality of statute);
Pa.R.C.P. 235 (same); Fotopoulos v. Fotopoulos, 185 A.3d 1047, 1055
(Pa. Super. 2018) (finding waiver of husband’s constitutional challenge to a



                                           -3-
J-S13015-19



       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/2019




____________________________________________


rule regarding the allowance of testimony by electronic means where there
was no indication that husband gave notice to the state attorney general and
his argument on appeal was poorly articulated and woefully underdeveloped).


                                           -4-
                                                                                                                    10:-0 .J±
                                                                                                         Circulated 04/02/2019 02:11IPM
'   -'
                                                                                                                                   ®
                                                                             Filed 1/14/2019 12:22:00 PM Superior Court Western District
                                                                                                                       1121 WDA 2018

               IN THE COURT OJI' COMMON PLEAS OF BUTLER COUNTY, PENNSl'LVANIA
                                       ORPHANS' COURT

         IND:                                                      :
             LG.R.                                                         O.A. No. 27 of 2011

         .................................................................................
                                                J925{•X2l MASQRANDJJM QPINION
                          M.R. ("Fa1her"} filed his notice of appeal on August 9, 2018. Father is appealing the

         Decree of Termination of Parental Rights dated July 12, 2018, and docketed on July 17, 2018.

         At the termination of parental rights hearing, Father, incarcerated at tho time, 8Pl)C81'ed alongside

         his court-appointed counsel.                 The date of entry of this Court's decree temrinating father's
         parental rights is July 17. 2018. See Pa.R.A.P. 108(b), The decree temrinating Father's parental

         risJrts 1o L.R. ("Child") was properly served. Attached is the Fmdings of Fact and Memorandum

         dated July lZ 2018 which is incorporated herein.
                          When    reviewing an appeal from a decree terminating parenta1 rights, the standard of

         review is "Well-sculed:

                          The standard of review in termination of parental rights cases requires appellate
                          courts to accept the findings of fact and credibility detaminatiom of 1hc trial
                          court if they are supported by the record. If the factual ffnctinp are supported,
                          appellate com1$ review to determine if the trial court made an enor of law or
                          abused its discretion. A decision may be reversed for an abuse of diacrction only
                          upon demomtration of manifest unreasonableness, partiality, prejudice, bias, or
                          m..wn1. The trial court's decision, however, should not ·be reversed merely
                          because the record would support a. different result. We � previously
                          emphasb:cd our deference to trial courts that often have first.:Jumd observations of
                          the parties spanning multiple hearings.

     111 r, M.Z.1.M.W., 163 A.3d 462, 464 (Pa. Super. 2017).

                          Father sets forth 1hc following in his concise statement to matters:

               1. The Court erred when it neither alloww:d nor considered 1esthnony and evidence conceming
                          Father's reunification efforts or explanation for lack theffl>f after the date Children and Youth




    :r    ·-.•t 1   1·.
            Services filed its Petition for Involuntary Termination. Father contends that 23 Pa.C.S. §2511 (b)

            preclusion from considering such testimony and evidence violates his right to due process

            under the Pennsylvania and United States Constitutions.

       2. The Court erred when it did not allow rebuttal testimony or evidence from Father that his failure

            to make progress towards reunification was due to violation of his due process rights in his
            A11egheny County criminal case.

    Father's Concise Statement at 1-2.

            The Court will first address Father's Concise Statement 2. Father asserts that "the Court

    erred when it did not allow rebuttal testimony or evidence from Father that his failure to make

    progress towards reunification was due to violation of his due process rights in his Allegheny

    County criminal case." The record does not support Father's claim. At no time did Father's

    counsel attempt to introduce rebuttal testimony or evidence. At no time did the court preclude

    Father's counsel from introducing any evidence or testimony as to Father's progress. Father's
                                                                                    ;r;--c
    counsel called two witnesses at trial, Maternal Grandmother, I I                    5        , and Father. The

Court sustained two objections as to relevance of testimony on Act 101. Otherwise, all of

Attorney Magnusen's questions and answers were entered into the record. All of Father's

testimony was entered into the record. Father's three exhibits were admitted into the record.

Following Father's testimony the Court inquired: "anything else you want to present to the

Court, Ms. Magnusen?" She responded, "no, ma'am." (T.p. 118 L. 13�15)

           The Court permitted all of Father's evidence and testimony. The Court heard and

considered Attorney Magnusen's legal argument.' The Court permitted all of Attorney


1
    The Court entertained Attorney Magnusen's legal argument set forth in the transcript. p, 97 L 21 through p. JOO L
25. The Court found the argument Irrelevant (or without merit) to the instant issue. However, the Court permined all
evidence including Father's criminal docket Into the record.


                                                           2
    Magnusen's cross-examination of other witnesses into the record. At the conclusion of trial,

    Attorney Magnusen did not argue or raise any issue as to additional evidence or testimony. There

    is nothing in the record to support Father's Concise Statement 2.

            In Father's Concise Statement 1, Father asserts two issues. The first is that the Court did

    not allow or consider testimony and evidence of Father's reunification efforts after the date of

    the filing of the Petition. He also asserts that portions of 23 PaC.S. §251 l(b) are

    unconstitutional.

           As to Father's assertion that the court did not "allow" testimony and/or evidence of

    Father's reunification efforts, the Court would incorporate the explanation set forth above as to

Concise Statement 2. At no time was Father precluded from offering testimony or evidence on

the record.

           The Court did consider all of the evidence and testimony placed on the record.' The

Court is unclear as to Father's argument to the first half of Concise Statement 1, but will attempt

to address all possible averments.

           The Petition for Involuntary Termination of Parental Rights of Natural Father,                   ••••211 2
        /II,&,   e.        , was docketed April 9, 2018 which alleged that Father had not completed

all goals set forth in Child's permanency plan, specifically that Father failed to complete court

ordered services within the time frame set forth under the Adoption and Juvenile Acts and that

his continued incarceration clearly evidence that he could not or would not timely remedy the

conditions which led to Child ts placement. Father was served with notice on May 24, 2018.




2
 Father did not assert in his Concise statement of Matters Complained of on Appeal that the Agency failed to prove
by clear and convincing evidence all elements of23 Pa.C.S.A. § 2511 (a)( I), (2), (5), (8) and ( I l). Therefore, this
Court will not address its analysis under §25 I I(a).


                                                          3
        Firstly, Father's post-petition filing reunification efforts are specifically prohibited under

§251 l(b) as to sections 251 l(a)(l) and (8) in the instant matter.

        The court in terminating the rights of a parent shall give primary consideration to the

        developmental, physical and emotional needs and welfare of the child. The rights of a

        parent shall not be terminated solely on the basis of environmental factors such as

        inadequate housing, furnishings, income, clothing and medical care if found to be beyond

       the control of the parent. With respect to any petition filed pursuant to subsection ( a)( I),

       (6) or (8), the court shall not consider any efforts by the parent to remedy the conditions

       described therein which are flrst initiated subsequent to the giving of notice of the filing

       of the petition.

23 Pa.C.S.A §251 l(b)

       Secondly, as to §251 l(a)(2), (5), and (11), the Court should consider all efforts on behalf

of Father in its analysis pursuant to §2511 (b) as they would relate to the developmental, physical

and emotional needs and welfare of the child. This could also include the bond between parent

and child as well as what negative impact, if any, the termination of parental rights would have

on Child. In the instant matter, the Court gave full consideration to all of the above.

       The Court gave significant weight to Father's lack of contact with Child. Child was

detained by the Butler County Children and Youth Agency on August 23, 2016. For the next four

months, Father visited Child regularly as per the Child's permanency plan which permitted visits

between Father and Child two times per week for two hours at a time. However, in 2017, prior to

Father's incarceration, his attendance at scheduled visits became sporadic. Father visited one

time out of eight opportunities in February, 2017. Father visited twice out of eight opportunities

in March. Father visited four out of possible eight opportunities in April. Father did not attend


                                                  4
'   .

        any visits in May.3 Father visited once in June, July and August with an opportunity for twenty

        four visits total. Again, Father did not attend any visits in September, and one visit in October

        prior to his arrest He had the opportunity for three other visits in October before his arrest that

        he did not attend. Some of the above visits lasted only minutes. During 2017, Father did not have

        any other contact with Child through telephone calls, cards, letters, pictures, or gifts.

                Likewise, from the time of Father's incarceration on October 16, 2017 until the date of

    trial, June 4, 2018, Father made no attempts to maintain a relationship with Child through cards,

        letters, pictures, or gifts from prison. Father did not present any evidence that he was prohibited

    from doing so.'

               From August 23, 2016 to June 4, 2018 Father had sporadic supervised visits with Child.

    Otherwise, Father has no contact or connection with child. During this time, Child was fifteen

    days old to approximately twenty-two months old. Father and Child did not live as an intact

    family. There was no evidence of a positive bond between Child and Father. While visits

    between Father and Child were appropriate and went well, there was no evidence that the bond

    between Father and Child was any more than that of an uncle or family friend. There was no

    evidence of a negative bond between Father and Child.

               There was, however, evidence of a positive bond between Child and the Maternal

    Grandmother and Step-Grandfather. Also, Child lived with two half-siblings with whom Child




    l Father was hospitalized for 14 days from May 4· 18, 2017, and could not participate in visitation with Child. Father
    also testified that he did not visit with Child in May for fear of Child becoming 111. Father was still addressing his
    recovery in late June, 2017.
    4
        Exhibit I reflects Father filed a Motion for use of Tablet for Work to Confinn Visit with Natural Son In Foster
    Care on or about February 22, 2017, approximately four months after his incarceration which was denied on March
    17, 2017


                                                                5
 had a positive and loving bond. Child is thriving in the current placement and is involved in

 family activities. Child is up-to-date in medical care. Child is safe in the current placement.

          Given all of the above, the Court concluded that to terminate Father's parental rights

 would best meet the needs and welfare of Child. The Court further concluded that the harm, if

any, to Child in terminating Father's parental rights was outweighed by Child's need for

permanency and a loving and stable home.

         Father's attorney argues that the court should consider Father's reunification efforts prior

to and post petition. Her argument was that Father was arrested on October 16, 2017 for an

alleged probation violation and that his Gagnon I hearing was timely held on October 27, 2017.

Following that hearing, Father hired an attorney who filed "numerous motions" in Allegheny

County including a Writ of Habeas Corpus. Father argued to the criminal court that he needed to

be released from custody so that he could continue to reunify s with his child. Father was not

released, and the Gagnon II hearing was held on or about April 17, 2018. Father was then

sentenced to one to three years incarceration.

         The only evidence of Father's reunification "efforts" post-petition was Father's criminal

attorney attempting to get his Gagnon II hearing scheduled earlier and Father's requests to be

released from custody. The court does not find that these steps provide evidence of Father

progressing toward the goals set forth in the Child's permanency plan. Father never disputed the

probation violations which led to his arrest on October 16, 20 I 7. If true, these violations would

in fact demonstrate that Father had made no progress toward reunification. Rather, Father argues

that the sentencing which occurred at his Gagnon IJ hearing was not timely and that the

aggravated factors applied were not applicable.


s The goal for Father and Child at the dependency matter was reunification.


                                                         6
             In essence, Father argues that he ran out of time. However, he did not present evidence

    that he was progressing to a point that he and Child were close to reunification and closing the

    dependency matter. In fact, in his Concise Statement Father did not dispute that there was clear

    and convincing evidence sufficient to meet §2511 (a) which is the part of the statute focused on

    the actions of Father. Section 251t(b) is focused on the relationship between Father and Child

    and considering the needs and welfare of Child.

            Father is asking the Court to speculate that if he had been released sooner on his

    probation violation sentence, that he would have been able to successfully progress toward the

    timely closure of the dependency matter. The Court cannot so speculate, and the record does not

    support that position.

            Father's next argument in his Concise Statement I is that portions of §251 l(b) are

    unconstitutional. The relevant portions of the statute state, "with respect to any petition filed

    pursuant to subsections (a) (1),(6) or (8), the court shall not consider any efforts by the parent to

    remedy the conditions described therein which are first initiated subsequent to the giving of

notice of the filing of the petition." This Court did not consider Attorney Magnusen's

constitutional argument since it was not raised at the trial.6 Father testifies that he wilJ appeal the

termination of his rights and continue to appeal because he wants to remain in his child's life.

Then the testimony turns specifically to the goal change which is scheduled at the dependency

docket concurrent with the Orphan's Court matter.

           Q. And what would be your reaction to that?

           A. I think the law needs changed.

           Q. Did we discuss the constitutionality of that law?


6
    Attorney Magnusen asked her client lf he "felt" the law was unconstltuttonal.


                                                           7
                  Mr. Montgomery: Again, that type of an argument, I am going to object as

        relevant for - - there is no relevance in this courtroom. I mean, that would be, I guess, an

        argument on appeal.

                  Ms. Magnusen; Your Honor, that is an argument on appeal, but I have to

 establish something in this court in order to argue it on appeal.

                  The Court: Go ahead, Ms. Magnusen,

                  Ms. Magnusen: Thank you.

        Q. Do you feel that law is unconstitutional?

        A. Yes.

        Q. And didn't we discuss that the Motion for Goal Change could be filed whenever CYS

wanted to; it doesn't necessarily have to be at the end of the case?

        A. Yes.

        Q. And what feelings did you express to me about the constitutionality of that?

        A. Well, what happened to the first 12 months I wasn't incarcerated, you know? And then

just - I'm getting out of jail. My minimum is in four months.

        Q. Your release date is October?

       A. 16th. You know, to say that you can't be involved with your son by legal statute just

because I'm incarcerated for another four months is kind of crazy to me.

       Q. So you want to test that-

       A. Absolutely.

       Q. - constitutionality of that law?

       A. Yes.

T.p. 105 L 17- p. 107 L 1



                                                 8
             Throughout the latter part of the exchange Attorney Magnusen is clearly referencing the

     law relevant to goal changes in juvenile dependency matters. She clearly stipulates that the

     relevancy of the testimony is to establish grounds for appeal.7 At no time prior to the close of

     trial does Attorney Magnusen raise the constitutional issue that some or part of 23 Pa.C.S.

     §2511 (b) is unconstitutional, nor did she argue that the Petition should be denied on those

     grounds. Additionally, Father's parental rights were not terminated solely because he was

     incarcerated as his testimony reflects. Rather, the Court gave futl consideration to all Father did

     and did not do from the time of child's detention to the termination hearing. Father's counsel did

     raise a constitutional argument at the start of trial requesting that the Petition be dismissed as

     violative of his due process rights. Specifically, Attorney Magnusen argued:

             MS. MAGNUSEN: Well, the involuntary termination is based on a statute, as you well

     know, that only gives 12 to 15 months for reunification. If the parent is incarcerated, no matter

     how well they did at the beginning, even if they get incarcerated at the last week before the

 hearing, they cannot reunify. He clearly cannot take the child because is incarcerated. Whereas

 parents who are not incarcerated don't have - they have a chance at least to have the hearing and,

 at the hearing, be reunified with their child. My client doesn't just for the simple fact that he is

· incarcerated.

            THE COURT: How is that violative of his due process rights?

            MS.MAGNUSEN: He does not have the due process of completing the reunification

 plan which is entered as an Order of Court. So -

 T. p. 6 L17- p.7. L7



 7
     Father did not file an appeal to this Court's Order at DP No. 51 of20J6 on July 13, 2018 changing the goal.


                                                            9
That specific due process argument was not raised in Father's Concise Statement of Errors

Complained on Appeal, thus, it is waived.

        Lastly, Father asserts that a portion of §2511 (b) "violates his right to due process".

Undoubtedly, the tennination of parentaJ rights implicates a parent's Fourteenth Amendment

right to due process. Ste In the Interest of A.P., 692 A.2d 240, 242 (Pa. Super. 1997) (stating

that parents have a "fundamental liberty interest .•. in the care, custody, and management of

their children") (citing Santosky v. Kramer, 455 U.S. 745, 753 (1982)). An individual whose

parental rights are to be terminated must be given due process of law, as the termination of

parental rights is a constinnionally-protected act See In rt Interest ofK.B., 763 A.2d 436, 439

(Pa. Super. 2000) (citing Santosky, supra). In the instant matter, Father's due process rights were

not violated.

       For all of the above-stated reasons, the Court requests that this Court affirm the order

dated July 12, 2018, terminating Father's parental rights to Child.

       The Butler County Clerk of Orphans' Court is hereby directed to transmit the record to

the Superior Court of Pennsylvania immediately.



                                                             BY THE COURT:




                                                            Kell
Bme




                                               10
                                                                                       Circulated 04/02/2019 02:11 PM
.,




        IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY, PENNSYLVANIA
                             ORPHANS' COURT



     IN RE:
              L.G.R.                                      O.A. No. 27 of 2018



                           FINDINGS OF FACT AND ORDF.R OF COURT

           AND NOW, this 12th day of July, 2018, following a full hearing on the Involuntary
                                                          IJ/d.,,        e.
     Tennination of Parental Rights of Natural Father, •••••••••• (''Father"), the

     Court makes the following findings of fact,

            Petitioner is Butler County Children and Youth Services Agency ("Agency"). Father
                                                                         at/J . (Jr;
     appeared and was represented by counsel. Natural Mother,                              (''Mother").

     appeared and was represented by counsel. Mother executed an Adoption Consent I on February

     27, 2018. L.0.R. ("Child11) was born on August •. 2016.

            On August 23, 2016, the Agency detained Child, and Child was adjudicated dependent on

     August 31, 2016, due to concerns that Motlier was using illegal substances at the time of Child's

     birth. Al the Adjudication hearing on August 31. 2016. Father made the following admission:

            a. That he is the Natural Father of'jhe Minor Child;

            b. That he was not under the influence of any drugs or alcohol affecting his
            decision making;

            c. That he can read, write[,] and understand the English language:

           d. That he has read the amended (Dependency) Petition and reviewed the contents
           with his Counsel prior to the hearing:

           e, That he understands the contents of the amended I Dependency] Petition;


           23 Pa.C.S.A. § 271 l(a).
            f. That he understands thal he has a right to a hearing requiring the Agency to
            prove the allegation by clear and convincing evidence;

            g. That he specifically admitted to the following: lt)ha1 he acknowledged paternity
            of the Minor Child at the hospital and expects his name to be on the birth
            certificate; that he was aware that the Minor Child, while at the hospital, tested
            positive for Suboxone, cocaine, and THC; that he was aware that the Minor Child
            was transferred to a-iother hospital and treated for Neonatal Abstinence Syndrome
            with morphine; and, he has two misdemeanor charges for Indecent Assault
            pending , .. and a prior conviction for selling pornography;

            h. That he understands by making this admission he is ijiving up the right to a
            hearing;

            i, Thal there was no threats or promises made to him for this admission;

           j. That he enters this admission voluntarily: and

            k. That he is satisfied with the representation he has received from his Counsel.

     Master's Supplemental Findings and Recommendations as to Adjudication Hearing of August

     11, 2016, at 3-4 (unnumbered).

            At the time of Child's detention, father was facing multiple felony charges. On January

     18, 2017, Father was convicted of Corruption of Minors2 and Indecent Assault of a Person Less

 than 16 years of Age3 and he was sentenced to five years' probation and required to register as a

 tier 2 Megan's Law offender for twenty five years. Se« Exhibit 2. Father was also prohibited

 from using the internet.

           At the outset of the case, Father regularly attended the supervised visitation with Child at

the Kinship home, and visits went well. Visits were to occur two times per week for two hours

at a time. However, Father's attendance to visitation throughout 2017 became sporadic. Father

attended one visitin February, two visits in March, four visits in April, no visits in May, one visit


           18 Pa.C.S.A. § 6301 .
.)
           18 Pa.C.S.A. § 3126(a)(8}.


                                                    2
 in June. one visit in July. one visit in August, no visits in September, and one visit in October.

 The Court notes lhal Father was hospitalized for a two-week period in May 2017. which

 contributed to his inability to attend visitation during May and June. Father's last visit with

 Child was on October J3, 2017.

         On October 12, 2017, it was reported that Father had been around children, in direct

 violation of his probation. Father was arrested at his home on October 16, 2017. At the lime of

 his arrest, Father's probation officer recovered internet accessible devices at his home.

 Following his arrest. Father tested positive for cocaine, and he was subsequently sentence to one

 to three years' incarceration for violating his probation. Father is currently incarcerated at the

 Allegheny County jail, and his earliest possible release date is October 16, 2018. The Agency

 has not received any cards, letters, or glfls for Child on behalf of Father during his incarceration.

        Child and Child's two half·siblings were placed with Maternal Grandmother and Step-
                ;:r;r:       te:r:
 Grandfather, •-•••11111i1• on August 24, 2016, where they arc all cared for and

bonded with the Kinship providers. Child is doing well in his current placement and is involved

in_ family activities and benefits from ample family engagement Child is safe in his placement

and up-to-date regarding any and all medical and educational appointments.               The Kinship

providers are ready, willing, and able to adopt Child.

                                       LEGAL STANDARD

        The Agency liJed the present petition against Father on Ar,ril 9, 2018, pursuant to 23
Pa.C.S.A. §§ 251 l(a)(l),(2). (S), (8), and (I I). The grounds for involuntary tennination of

parental rights are set forth in Section 25 J J (a), Title 23 of Pennsylvania Consolidated Statutes
which provides in pertinent part:

       (a) General rule.s-The rights of a parent in regard to a child may be terminated
       after a petition filed on any of the following grounds:

                                                 3
.   '
        '•
             .

                            (1) The parent by conduct continuing for a period of at least six months
                            immediately preceding the filing of the petition either has evidenced a
                            settled purpose of relinquishing parental. claim to a child or has refused or
                            failed to perform parental duties.

                            (2) The repeated and continued incapacity, abuse, neglect or refusal of the
                            parent has caused the child to be without essential parental core, control or
                            subsistence necessary for his physical or mental well-being and the
                            conditions and causes of the incapacity, abuse, neglect or refusal cannot or
                            will not be remedied by the parent.



                           (5) The child has been removed from the care of the parent by the court or
                           wider a voluntary agreement with an agency for a period of at least six
                           months, the conditions which Jed to the removal or placement of the child
                           continue to exist, the parent cannot or wilJ not remedy those conditions
                           within a reasonable period of time, the services or assistance reasonably
                           available to the parent are not likely to remedy the conditions which led to
                           the removal or placement of the child within a reasonable period of time
                           and termination of the parental rights would best serve the needs and
                           welfare of the child.



                           (8) The child has been removed from the care of the parent by the court or
                           under a voluntary agreement with an agency, I twelve) months or more have
                           elapsed from the date of removal or placement, the conditions which led to
                           the removal or placement of the child continue to exist and termination of
                           parental rights would best serve the needs and welfare of the child.



                           (1 J) The parent is required to register as a sexual offender under
                           [42 Pa.C.S.A. § 9799.10 cl seq. I or to register with a sexual offender
                           registry in another jurisdiction or foreign country.

                 23 Pa.C.S.A. §§ 251 l(a).

                        "It is well-established that a court must examine the individual circumstances of each and

                 every case and consider all explanations offered by the parent to determine if the evidence in

                 light of the totality of the circumstances clearly warrants the involuntary termination." In   rt




                                                                4
 E.D.M., 708 A.2d 88, 91 (Pa. 1998}. Moreover, an appellate court need only lo agree with a trial

 court's decision as to any one subsection allowing for termination of parental rights in order to

 affirm termination of parental rights. 111 rtS.M.B., 856 A.2d 1235, 1240 (Pa. Super. 2004).

         Once statutory grounds for termination of parental rights have been met, the Court must

 then consider whether tennination serves the needs and welfare     or the chi Id.   One major aspect

 of the needs and welfare analysis concerns the nature and status of the emotional bond between

 parent and child. In re C.LF., 956 A.2d 999 (Pa. Super. 2008). In reviewing the nature and

 status of the emotional bond, the Court may consider any evidence relevant to the issue. /11 rt

 Adoption of R.J.S., 901 A.2d 502 (Pa. Super. 2006).

                                       LF.GAL A�AI.VSIS

        The Court holds that based upon the facts. clear and convincing evidence was presented

 lo allow for a tcnnination as to 23 Pa.C.S.A, §§ 2S 11 (a)( 1). (2), (5), (8), & (11 ). The credible

and undisputed facts indicate by clear and convincing evidence that Child has been removed

 from Father's care since August 2016.         Since Child's removal from the home. Father's

participation in services and visitation has been sporadic. A� a result. Father has failed   10   make

any progress towards reunification. Furthermore, Fa1her has not attempted to contact Child by

telephone or other means since Father's incarceration in November 2017. As a result, the Court

finds that the conditions which led to Child's removal continue lo exist and are not likely to be

remedied within a reasonable period of time. Therefore, it is by clear and convincing evidence

that the statutory grounds of§§ 251 l(a)( I). (2), (5), & (8) have been met.

       To meet the requirements of section 251 J(a)( 11 ), the this Court must 11nd by clear and

convincing evidence that Father is required lo register as a sexual offender under 42 Pa.C.S.A. §

9799.10 et seq. or to register with a sexual offender registry in another jurisdiction or foreign


                                                 5
...
 I    - •   J




                country. See 23 Pa.C.S.A. § 2511 (a)( 11 ). To that end, the record is clear that Father is required

                to register as a sexual offender as result of his Corruption   or Minors and Indecent Assault of a
                Person Less than 16 years of Age convictions on January 18, 2017. Therefore, it is by clear and

                convincing evidence that the statutory grounds of§ 2511 (a)( 11) have been met.

                        Having found that the statutory grounds of§ 2511 (a) have been met. the Court turns to a

                review of whether terminating Father's parental rights would meet the needs and welfare of

                Child. To that end, Child has been living in a pre-adoptive home with his half-siblings since

                August 2016, where he is bonded with the Kinship family. Child is included in family activities

                and maintains relationships with the maternal side of the family. Child attends family activities

                and other family events.

                       Child is bonded with the pre-adoptive Kinship family.          Furthermore, Father has not

                visited Child since October 2017 and has had little to no contact with Child. The undisputed

                evidence demonstrates that termination of Father's parental rights would best serve the needs and

                welfare of the Child. The Court has given primary consideration to the developmental. physical.

                and emotional needs and welfare of Child and determines that the needs and welfare of Child are

                best met by the termination of Father's parental right. As such. it is in Child's best interest that

                Father's parental rights are terminated, Therefore, Fatbers parental rights are hereby terminated

                and the Court enters the following;




                                                                6